                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 PATRICK S.,                              )
                                          )
                         PLAINTIFF        )
                                          )
 V.                                       )
                                          )       CIVIL NO. 1:18-CV-289-DBH
 ANDREW M. SAUL, COMMISSIONER,            )
 SOCIAL SECURITY ADMINISTRATION,          )
                                          )
                         DEFENDANT        )


      DECISION AND ORDER ON SOCIAL SECURITY DISABILITY APPEAL


       This case raises a narrow but important issue concerning social security

disability hearings where the administrative law judge takes vocational expert

testimony and the plaintiff, after hearing it, wishes to present a rebuttal expert

affidavit. Following oral argument on August 12, 2019, I conclude that under

the current regulations and rulings the plaintiff has the right to do so up until

the administrative law judge’s decision issues.

                                  BACKGROUND

       I summarize only that part of the administrative record material to the

parties’ dispute. At the administrative hearing, the administrative law judge

called a vocational expert to testify.        After the hearing but before the

administrative law judge’s decision issued, the plaintiff’s lawyer submitted

rebuttal evidence through a different vocational expert’s affidavit. Thereafter,

the administrative law judge issued a decision denying benefits to the plaintiff.

The administrative law judge relied upon the vocational expert’s testimony at the
hearing and did not mention the later vocational expert’s rebuttal affidavit. The

Appeals Council declined to review the decision, making the administrative law

judge’s ruling the final decision for judicial review. The plaintiff then filed this

lawsuit, and a magistrate judge issued a report and recommended decision to

affirm the Commissioner in all respects. The plaintiff objects to only that portion

of the recommended decision involving the rebuttal vocational expert.

                                             ANALYSIS1

       The Commissioner’s applicable Policy Interpretation, SSR 96-9P, states:

               At the hearings and appeals levels, vocational experts (VEs)
               are vocational professionals who provide impartial expert
               opinion during the hearings and appeals process either by
               testifying   or  by    providing    written   responses     to
               interrogatories. A VE may be used before, during, or after a
               hearing. Whenever a VE is used, the individual has the right
               to review and respond to the VE evidence prior to the issuance
               of a decision. The VE’s opinion is not binding on an
               adjudicator, but must be weighed along with all other
               evidence.

Id. at n.8 (emphasis added).2 The plaintiff argues that this Policy Interpretation

explicitly allows him to submit his rebuttal vocational expert affidavit up until

the administrative law judge’s decision issued, and that it was error for the

administrative law judge to fail to consider the rebuttal affidavit in weighing the

original vocational expert’s testimony.




1 The plaintiff sought social security disability benefits, supplemental security income benefits

and child’s insurance benefits. For purposes of this dispute the applicable standard is the same
for all three, and I will cite primarily the regulation concerning social security disability benefits.
2 See Social Security Administration, “Titles II & XVI: Determining Capability to Do Other Work-

Implications of A Residual Functional Capacity for Less Than A Full Range of Sedentary Work,
SSR 96-9P” (July 2, 1996).

                                                                                                     2
      The Commissioner disagrees, relying primarily upon the so-called five-day

rule. The relevant regulation states:

            Each party must make every effort to ensure that the
            administrative law judge receives all of the evidence and
            must inform us about or submit any written evidence, as
            required in § 404.1512, no later than 5 business days before
            the date of the scheduled hearing. If you do not comply with
            this requirement, the administrative law judge may decline
            to consider or obtain the evidence, unless the circumstances
            described in paragraph (b) of this section apply.

20 C.F.R. § 404.935. The relevant portion of “paragraph (b)” refers to “[s]ome

other unusual, unexpected, or unavoidable circumstance beyond your control

[that] prevented you from informing us about or submitting the evidence earlier.”

20 C.F.R. § 404.935(b)(3). When the Social Security Administration proposed

this regulation, it received comments expressing concern about the five-day rule.

81 Fed. Reg. 90987, 90989 (Dec. 16, 2016). In response, it stated: “[O]ur final

rule contemplates that some circumstances may warrant the introduction of new

evidence at or after the hearing, and includes appropriate exceptions to

accommodate these circumstances.” Id. at 90990. It also wrote: “[I]f an ALJ

introduces new evidence at or after a hearing, the claimant could use the

[paragraph (b)(3)] exception . . . to submit rebuttal evidence.” Id. at 90991. The

plaintiff argues that in this case he could not notify the administrative law judge

five days before the hearing that he intended to present rebuttal evidence

because, until the hearing occurred, he did not know how the administrative law

judge’s vocational expert would testify.

      In this case, I do not know why the administrative law judge ignored the

plaintiff’s rebuttal vocational expert affidavit because his decision does not even

                                                                                 3
mention it. The administrative hearing occurred June 20, 2017. The plaintiff

submitted the rebuttal affidavit by letter of June 30, 2017, stating:

             As you know, whenever a vocational witness is used, the
             individual has the right to review and respond to the VE
             evidence prior to the issuance of a decision. Please consider
             this affidavit my client’s objection and response to the
             vocational evidence.

Letter at 1 (ECF No. 7-2). The administrative law judge’s decision did not issue

until August 29, 2017. Dec. at 13 (ECF No. 7-2). The decision says that if the

plaintiff “submits or informs the Administrative Law Judge about written

evidence before the hearing decision is issued, I will accept the evidence

if . . . some . . . unavoidable   circumstance    beyond    the   claimant’s   control

prevented the claimant from submitting or informing the Administrative Law

Judge about the evidence earlier.” Id. at 1. On that basis the administrative law

judge admitted the plaintiff’s post-hearing written brief of June 21, 2017,

treating it as “additional written evidence.” Id. The administrative record does

not reveal whether the administrative law judge also saw the rebuttal expert’s

affidavit and why his decision did not refer to it.

      Magistrate Judge Nivison of this District has ruled that an administrative

law judge cannot automatically use the five-day rule to reject rebuttal evidence

to a vocational expert’s testimony:

             Here, because the ALJ relied exclusively on one job to satisfy
             Defendant’s burden at step 5, and Plaintiff’s objection or
             challenge to the VE’s testimony regarding the number of
             available jobs could not have been made five days before the
             hearing, the ALJ’s decision not to consider the Job Browser
             Pro evidence is only sustainable if Plaintiff was not
             prejudiced by the decision.



                                                                                    4
Murray B. v. Comm’r, 2018 WL 5786211, at *5 (D. Me. Nov. 5, 2018), R. & R.

adopted sub nom. Murray B. v. Berryhill, 2018 WL 6071997 (D. Me. Nov. 20,

2018) (internal citations omitted). Likewise, in Kelly v. Saul, 2019 WL 3492449,

at *3 (D.N.H. Aug. 1, 2019), Judge Barbadoro of the District of New Hampshire

stated:

             As a general matter, an ALJ always has discretion to “reopen
             the hearing at any time before he or she mails a notice of the
             decision in order to receive new and material evidence.” 20
             C.F.R. § 404.944. He cannot categorically refuse a request
             to consider evidence simply because it is submitted after the
             hearing has concluded. This is especially true when post-
             hearing evidence is offered in response to VE testimony. As
             Social Security Ruling 96-9P recognizes, “[w]henever a VE is
             used, the [claimant] has the right to receive and respond to
             VE evidence prior to the issuance of a decision.” SSR 96-9P
             n.8, 1996 WL 374185, at *9 (July 2, 1996). Because such
             testimony often “cannot be anticipated prior to hearing,” it
             will often have to be submitted after the hearing has been
             completed. McClesky v. Astrue, 606 F.3d 351, 354 (7th Cir.
             2010) (citation omitted). Where such evidence is material to
             an issue under consideration, as it is here, an ALJ cannot
             refuse to consider it simply because it is submitted after the
             hearing concludes.

      The Commissioner faults the plaintiff for failing to articulate, when he

submitted the rebuttal evidence, how he satisfied the “unusual, unexpected or

unavoidable circumstance” standard. I don’t know what he was supposed to say

in addition to identifying the evidence as rebuttal to the vocational expert’s

testimony at the hearing, except perhaps intone the magic word that the post-

hearing submission was “unavoidable” because he could not predict in advance

what the administrative law judge’s expert would testify.           Like Chief Judge

McCafferty of the District of New Hampshire, I reject such an argument in a case

like this. “Even if not stated explicitly . . ., the materiality of the affidavit, and


                                                                                    5
the justification for its late submission, are apparent from casual examination of

the letter and affidavit.”   Palombo v. Berryhill, 2018 WL 3118286, at *5 n.7

(D.N.H. June 25, 2018). And as Chief Judge McCafferty also stated:

             By definition, rebuttal evidence of this kind could not have
             been submitted earlier, “since the claimant has no clue to
             what the vocational expert will testify until the end of the
             hearing.” McClesky v. Astrue, 606 F.3d 351, 354 (7th Cir.
             2010) (noting that “submission and consideration of post-
             hearing evidence are common in social security disability
             cases,” especially affidavits used “to rebut vocational ‘expert’
             testimony which cannot be anticipated prior to hearing”).
             Thus, the late submission of [the VE’s] affidavit could be
             viewed as “unavoidable” for purposed of [the then-current
             regulation].

Id. at *5 (emphasis added). I also agree with Chief Judge McCafferty that: “This

is not to say that [the plaintiff] unequivocally satisfied the requirements . . ., but

only to point out the necessity for the ALJ to address the issue and provide

sufficient reasons to justify the exclusion of the affidavit. Because the ALJ failed

to do so, the case must be remanded for further proceedings.” Id. Finally, to

quote Chief Judge McCafferty once again, “even if [the unusual, unexpected or

unavoidable circumstance] requirements are not met, the ALJ still has the

discretion to consider the evidence.” Id. at *4 (internal citation omitted) (noting

that the applicable regulation said an ALJ “may” decline to consider evidence

submitted late). “To the extent the ALJ did rely on the regulation to reject the

submission of the affidavit, she never explained her reasoning, which prevents

the court from conducting any meaningful judicial review. That error justifies

remanding the case.” Id. at * 5 (internal citations omitted).




                                                                                    6
       That is exactly the situation here.                   I do not know whether the

administrative law judge relied on the five-day rule; if he did, why he did; and

why he did not exercise his discretion not to enforce it.3

       Because the Appeals Council declined to review the administrative law

judge’s decision and because the rebuttal affidavit was available to the

administrative law judge before he issued his adverse decision, I believe that is

the end of the matter for purposes of judicial review of the Commissioner’s final

decision. In an abundance of caution, however, I also address what the Appeals

Council said in deciding not to review. In Mills v. Apfel, 244 F.3d 1 (1st Cir.

2001), the First Circuit said that a federal court could review the Appeals

Council’s refusal to review the administrative law judge when the Appeals

Council has “given a mistaken reason for refusing further review,” “where it gives

an egregiously mistaken ground for this action.” Id. at 5.4 In this case, the




3 I do note that at the hearing, the plaintiff requested and was granted an extension to file a post-
hearing memo, Tr. at 35 (ECF No. 7-2), but did not mention the possibility of a rebuttal exhibit.
As a federal judge, I often find it important to set a deadline for completing the record in its
entirety before I devote time and energy to deciding a case or a motion. But there is no indication
that the administrative law judge did so here, or that SSR 96-9P grants him that authority (given
its reference to a right to respond up until the decision’s issuance). I also do not address the
treatment of written statements and the provisions of 20 C.F.R. §§ 404.949, 416.1449 specifying
that the five-day requirement applies to pre-hearing written statements but not post-hearing
written statements. The rebuttal affidavit in dispute here is evidence; it is not a written statement
as the regulations use that term.
4 I write “an abundance of caution” because Mills v. Apfel, 244 F.3d 1 (1st Cir. 2001), was

concerned with a situation where the “new evidence is tendered after the ALJ decision,” such
that the administrative law judge could not have made a mistake “in ignoring new evidence that
was never presented to him.” Id. at 5. That is not the case here, where the evidence was
submitted before the decision, but then ignored. I also note Smith v. Berryhill, 139 S. Ct. 1765
(2019), where the Supreme Court recently dealt with the Appeals Council’s dismissal of a request
for review as untimely after a hearing on the merits, and ruled that the dismissal was a final
decision but left open what should happen on remand. This case is not a dismissal but a denial
of review.


                                                                                                   7
Appeals Council noted three pieces of “additional evidence,”5 then stated: “We

find this evidence does not show a reasonable probability that it would change

the outcome of the decision. We did not consider and exhibit this evidence.”

Notice of Appeals Council Action at 2 (ECF No. 7-2). Those sentences cannot

both be true simultaneously, and on judicial review I cannot determine whether

the Appeals Council refused to consider and exhibit the evidence because it was

not timely (SSR 96-9P n.8 seems to preclude that justification), or whether it did

consider the rebuttal affidavit and concluded that the evidence would not change

the outcome. So a remand is necessary regardless.

       Consequently, upon de novo review, I ADOPT the Magistrate Judge’s Report

and Recommended Decision EXCEPT as to its treatment of the plaintiff’s rebuttal

vocational expert evidence. It is ORDERED that the Commissioner’s decision is

VACATED and the case is REMANDED for further proceedings consistent with this

decision.

       SO ORDERED.

       DATED THIS 14TH DAY OF AUGUST, 2019

                                                    /S/D. BROCK HORNBY
                                                    D. BROCK HORNBY
                                                    UNITED STATES DISTRICT JUDGE




5 According to the Appeals Council, two of them were dated before the hearing, Notice of Appeals
Council Action at 2 (ECF No. 7-2), so it is not clear why they are “additional evidence.” But the
third, the vocational expert’s rebuttal affidavit, is dated after the hearing.

                                                                                               8
